Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,132,295. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-11 of US Patent No. 11,132,295 anticipate claims 1-20 of the instant application.

Claim 1 (US 11,132,295)
Claim 1 (17/464,480)
A memory system comprising:
a nonvolatile memory including a plurality of blocks; and a controller electrically connected to the nonvolatile memory and configured to:
     manages, per physical address in which data have been stored, the number of logical addresses associated with the physical address; and

     perform garbage collection by:
     copying first data from a first physical address in a copy-source block to a first block and not copying second data from a second physical address in the copy-source block to the first block; and
    copying the second data from the second physical address in the copy-source block to a second block and not copying the first data from the first physical address in the copy-source block to the second block,
     wherein the number of logical addresses associated with the first physical address belongs to a first range, and 
    the number of logical addresses associated with the second physical address belongs to a second range different from the first range.
A method of controlling a nonvolatile memory, the nonvolatile memory including a plurality of blocks, said method comprising:
     managing, per physical address of a location in the nonvolatile memory in which data have been stored, the number of logical addresses associated with the physical address; and
     performing garbage collection by: copying first data from a first physical address in a copy-source block to a first block and not copying second data from a second physical address in the copy-source block to the first block; and
     copying the second data from the second physical address in the copy-source block to a second block and not copying the first data from the first physical address in the copy-source block to the second block,
     wherein the number of logical addresses associated with the first physical address belongs to a first range, and
      the number of logical addresses associated with the second physical address belongs to a second range different from the first range.




Claim 9 (11,132,295)
Claim 9 (17/464,480)
A memory system comprising: a nonvolatile memory including a plurality of blocks; and a controller electrically connected to the nonvolatile memory and configured to:
     manage, per physical addresses address which data have been stored, the number of logical addresses associated with the physical address; and

     when executing garbage collection, copy data stored at a copy-source physical address of the nonvolatile memory to a copy-destination physical address of the nonvolatile memory, and associate the number of logical addresses that has been associated with the copy-source physical address with the copy-destination physical address.
A method of controlling a nonvolatile memory, the nonvolatile memory including a plurality of blocks, said method comprising:


managing, per physical address of a location in the nonvolatile memory in which data have been stored, the number of logical addresses associated with the physical address; and 
     performing garbage collection by selecting first data in preference to second data as copy target data for the garbage collection, wherein the first data is stored at a first physical address, the number of logical addresses associated with the first physical address belongs to a first range, the second data is stored at a second physical address, the number of logical addresses associated with the second physical address belongs to a second range, and the first range is greater than the second range.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C. -H. Wu, H. -H. Lin and T. -W. Kuo, "An Adaptive Flash Translation Layer for High-Performance Storage Systems," in IEEE Transactions on Computer-Aided Design of Integrated Circuits and Systems, vol. 29, no. 6, pp. 953-965, June 2010.
WO 2017091280 A1 (Mohan et al) teaching method to provide scalable and distributed address mapping in a storage device, the method further including, at the identified NVM module, mapping specified logical address to a second subset of the physical address, using a second address translation table, identifying the portion of non-volatile memory within the identified NVM module corresponding to the specified logical address, and executing the specified operation on the portion of memory in the identified NVM module.
WO 2016112957 A1 Hayasaka et al) teaching method managing defragmentation in a data storage system comprising one or more storage apparatuses and a file system server connected to the one or more storage apparatuses controlling the swapping of logical addresses associated with one or more second storage units with respective logical addresses.
US 20140372675 (Higeta et al) teaching information processing apparatus including a storage device that includes a plurality of storage areas, a processor to execute a process comprising: selecting a logical address identifying data stored in the storage device; acquiring a physical address associated with the selected logical address, from a conversion table storing therein the logical addresses and physical addresses identifying the storage areas in which the data is stored in association with each other.
US 9,703,495 (Takubo et al) teaching memory controller which allocates, to a logical area, a free physical area of multiple physical areas in a memory where data is erased per physical area, and writes data according to a write command from a host system to the allocated free physical area.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136